326 S.W.3d 826 (2010)
STATE of Missouri, Respondent,
v.
Charles FEGER, Defendant/Appellant.
No. ED 94184.
Missouri Court of Appeals, Eastern District, Division Five.
December 7, 2010.
Kim Freter, Clayton, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Charles Feger (Defendant) appeals from the trial court's judgment and sentence imposed after a jury trial in which the jury found Defendant guilty of one count of first-degree robbery, in violation of Section *827 569.020, and one count of armed criminal action, in violation of Section 571.015.[1] The trial court found beyond a reasonable doubt that Defendant was a prior and persistent offender and sentenced Defendant to concurrent terms of twenty-five years' imprisonment for the robbery conviction and twenty-five years' imprisonment for the armed criminal action conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.